Attached to appellant's motion for rehearing is an application to the trial judge for an extension of time in which to file bills of exception to October 16, 1931, and an order which granted such extension. These documents were not in the transcript when the original opinion was prepared. The bills were in fact not filed until October 19, 1931. There appears in the motion for rehearing an effort to excuse appellant for the delayed filing. The sufficiency of the excuse is questionable, but it is not necessary to consider that point.
The motion for new trial was overruled and notice of appeal given on July 20, 1931. No time other than the 30 days granted by statute (article 760, C. C. P.) was allowed for filing bills of exception. The 30 days expired on August 19, 1931. No request was made or granted for extension beyond the 30 days until September 25, 1931. Such extension order must be madewithin the time granted by statute, or within the time coveredby a former extension order. An attempted order of extension made after the expiration of the times mentioned is without effect. Fuston v. State, 94 Tex.Crim. Rep.,251 S.W. 1076; *Page 249 
Leago v. State, 112 Tex.Crim. Rep., 13 S.W.2d 852, in which many authorities are collated.
The motion for rehearing is overruled.
Overruled.